Citation Nr: 0716849	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-02 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1996 to August 
2001.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington.  The veteran's claims file comes from 
the VA Regional Office in Cleveland, Ohio (RO).  This case 
was remanded by the Board in July 2006 for additional 
development.


FINDING OF FACT

The veteran's service-connected left ankle fracture is 
manifested by marked limitation of motion.


CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent, but no 
more, for a left ankle fracture have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  A letter dated in July 2006 satisfied the duty 
to notify provisions, after which the claim was 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence. 

The veteran's service medical records and VA medical 
treatment records have been obtained.  VA examinations were 
provided to the veteran in connection with his claim.  There 
is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).


Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's claim, because the appeal of 
this issue is based on the assignment of an initial 
evaluation following an initial award of service connection 
for a left ankle fracture.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  Instead, evidence contemporaneous with the 
claim and the initial rating decision are most probative of 
the degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Fenderson, 12 
Vet. App. at 126.  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, staged ratings may be 
assigned for separate periods of time.  Id.

Service connection for a left ankle fracture with limitation 
of motion and residual scar was granted by a November 2001 
rating decision and a 10 percent evaluation was assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271, effective 
September 1, 2001.

The veteran's service medical records include a May 2001 
Medical Board report which stated that the veteran had 
diagnoses of medial malleolus fracture, left ankle, 
surgically treated, deltoid ligament sprain, left ankle, 
chronic, and posterior tibial tendonitis, left ankle.  The 
report stated that the veteran had "not had further 
improvement since last being evaluated and still cannot duck 
walk, climb stairs or ladders, or run because of persistent 
left ankle pain."  On physical examination, the veteran 
walked with a slightly antalgic gait, favoring his left 
ankle.  The range of motion of the veteran's ankle was 
reported as normal, with 30 degrees of dorsiflexion, 45 
degrees of plantar flexion, and 5 degrees of eversion.  There 
was moderate tenderness to palpation along the posterior 
tibial tendon, made worse with heel rising.  A well-healed 
surgical scar was noted.  X-rays of the veteran's ankle 
showed "normal healing of the medial malleolus fracture with 
retention of hardware."  A computed tomography scan did not 
reveal any evidence of an osteochondral defect.

Shortly before separation from military service, a July 2001 
VA fee-based medical examination report stated that the 
veteran complained of pain, stiffness, instability, and 
occasional locking.  The veteran stated that his ankle was 
stiff when he awoke in the morning.  The veteran reported 
that pain without walking was chronic and at a level of 3 on 
a scale from 1 to 10.  He stated that when walking pain is at 
a level of 4 or 5 on a scale from 1 to 10.  The veteran 
stated that flare-ups occurred approximately once per month 
and lasted for about 2 to 3 days at a time.  The veteran 
stated that he used an ankle brace when walking or when pain 
was "excruciating."  The report stated that there was 
limitation of standing and walking due to pain in the left 
ankle.

On physical examination, there was a surgical scar on the 
left medial malleolus that was 2.5 inches long, 1 centimeter 
wide, and without tenderness or disfigurement.  The veteran's 
posture was abnormal due to favoring his right and limping.  
The veteran's left ankle range of motion was from 0 degrees 
to 10 degrees of dorsiflexion and from 0 degrees to 35 
degrees of plantar flexion.  At extreme ranges of motion, 
there was pain, lack of endurance, and weakness.  There was 
no fatigue or incoordination of the left ankle.  X-ray 
examination of the veteran's left ankle showed an old 
malleolar fracture of the left ankle with internal fixation 
without acute findings.  The diagnosis was residuals of left 
ankle fracture.  The examiner commented that the "only 
serious problem this veteran has is with his left ankle.  Of 
course, it limits his walking and getting around and being on 
his feet all day."

After separation from military service, a June 2002 VA 
outpatient medical report stated that the veteran complained 
of worsening left ankle pain since he began working 2 weeks 
before.  The veteran stated that the pain was "a constant 
throbbing pain [with] worse shooting pain when walking on 
it."  There was no swelling and the veteran wore a brace.  
On physical examination, the veteran's left ankle was without 
erythema, warmth, or swelling.  There was tenderness above 
and below the medial malleolus.  The veteran's peripheral 
pulses were intact and strength was rated as 5 out of 5.  On 
x-ray examination, screws were seen above the medial 
malleolus.  There was no acute fracture or dislocation.  The 
assessment was chronic ankle pain status post fracture 1999, 
exacerbated by strain from new job.

An October 2002 VA outpatient medical report stated that the 
veteran complained of left ankle pain and frequent sprains.  
On physical examination, there was a well-healed incision 
over the medial malleolus.  Light touch sensation was intact 
in the tibial, superficial peroneal, and deep peroneal nerve 
regions.  There was minor neuropathy around the incision 
site.  The veteran had strength of 5 out of 5 in the extensor 
hallucis longus, anterior tibialis, and gastroc soleus.  
There was pain around the site of the "intravenous 
antibiotics."  There was a mild amount of translation with 
stress testing of the tibia.  X-ray examination showed an 
old, well-healed left ankle fracture.  The assessment was 
post-traumatic effect of fracture.  The plan stated that the 
veteran's recovery course would be "long and difficult."

A June 2003 VA scars examination report stated that there was 
an 8 centimeter vertical scar on left ankle medial malleolus.  
The scar was not tender, the texture was normal, there were 
no ulcerations or breakdowns of the skin, and there was no 
elevation or depression of the scar.  There was decreased 
sensation to pinprick and light tough.  The scar was 
superficial and without inflammation, edema, or keloid 
formation.  The report stated that there was no limitation of 
function due to the scar.

A June 2003 VA neurological disorder examination report 
stated that the veteran's left ankle had slight limitation of 
motion, with dorsiflexion limited to 10 degrees.  There was 
mild tenderness to percussion over the distal lateral 
malleolus of the left ankle.  There was no discomfort on 
passive or active range of motion.  The report stated that a 
June 2003 x-ray of the veteran's left ankle showed 
"[m]inimal traumatic degenerative arthritic changes."  The 
diagnosis was status post left ankle fracture.

A June 2003 VA joints examination report the veteran 
complained of persistent left ankle aching, pain, and 
tenderness.  The veteran also reported his left ankle giving 
way laterally.  The veteran wore a brace and his left ankle 
disorder was aggravated by standing and walking.  He reported 
swelling, pain, and stiffness.  The veteran reported periodic 
flare-ups that sometimes required trips to the Emergency 
Room.  On physical examination, the veteran had a normal 
station and gain.  The veteran's left ankle had a medial scar 
that had "a little tenderness."  On lateral stress testing 
there was tenderness and a little looseness.  On range of 
motion test, the veteran had 20 degrees of dorsiflexion and 
45 degrees of plantar flexion.  The diagnosis was residual 
postoperative fractured left ankle.

An August 2004 VA joints examination report stated that the 
veteran complained of chronic ache, pain, soreness, and 
tenderness in the left ankle.  He reported that symptoms 
increased with use.  The veteran also reported stiffness and 
swelling.  He wore a brace and did not report recurrent 
subluxation or constitutional symptoms.  On physical 
examination, the veteran ambulated without aids or 
assistance.  He had normal station and gait.  There was 
medial scarring.  Tenderness, soreness, and pain to palpation 
were also noted.  On range of motion testing, the veteran had 
20 degrees of dorsiflexion and 40 degrees of plantar flexion.  
He could toe and heel walk and there were no signs of 
instability.  The examiner stated that "[a]ccording to 
Deluca, repetitive use does cause increase in ache and pain, 
soreness, tenderness and fatigability in the left ankle."  
The diagnosis was residual postoperative fracture, left 
ankle.

The Schedule provides that assignment of a 10 percent rating 
for limitation of motion of the ankle is warranted for 
moderate limitation of motion.  A 20 percent evaluation is 
warranted for marked limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5271.  A 20 percent evaluation is the 
maximum rating for this disorder under the provisions of 
Diagnostic Code 5271.  As set forth at 38 C.F.R. § 4.71, 
Plate II (2006), the normal range of dorsiflexion of the 
ankle is to 20 degrees, and normal plantar flexion is to 45 
degrees.

The July 2001 VA fee-based medical examination report noted 
that the veteran's left ankle was limited in dorsiflexion to 
10 degrees and plantar flexion to 35 degrees.  This 
represents a 50 percent loss of range of motion on 
dorsiflexion and nearly a 25 percent loss of range of motion 
on plantar flexion.  The report noted that on flare-up that 
pain increased and that pain caused limitation of standing 
and walking and the left ankle fracture was described as a 
"serious problem."  Furthermore, the May 2001 Medical Board 
report stated that the veteran could not climb stairs or run 
due to persistent left ankle pain.  This is substantiated by 
the August 2004 VA joints examination report which stated 
that "repetitive use does cause increase in ache and pain, 
soreness, tenderness and fatigability in the left ankle."  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Resolving all benefit of the doubt in 
favor of the veteran, the Board finds the veteran's left 
ankle fracture was manifested by a marked limitation of 
motion in July 2001.  Accordingly, an initial evaluation of 
20 percent is warranted for the veteran's service-connected 
left ankle fracture.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5271.

The Board has considered rating the veteran's service-
connected left ankle fracture under all appropriate 
diagnostic codes.  The only diagnostic code which provides 
for ratings in excess of 20 percent is Diagnostic Code 5270 
which contemplates ankylosis of the ankle.  38 C.F.R. § 
4.71a, Diagnostic Code 5270 (2006).  However, as the evidence 
of record does not demonstrate that the veteran has ankylosis 
of the left ankle, a rating under Diagnostic Code 5270 is not 
warranted.

The Board notes that the veteran has a surgical scar on his 
left ankle that is related to his service-connected left 
ankle fracture.  However, the veteran's scar is not deep, 
does not exceed 6 square inches in area, does not cause 
limitation of motion, and is not unstable.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7801, 7802, 7803, 7805 (2006).  
Accordingly, separate evaluations are not warranted under 
these provisions.  While the scar was noted to have "minor 
neuropathy" in October 2002 and "a little tenderness" and 
decreased sensation in June 2003, the scar was also reported 
to be non-tender in July 2001 and June 2003.  See 38 C.F.R. § 
4.118, Diagnostic Code 7804 (2006).  Accordingly, a separate 
evaluation is not warranted under this provision.  

The record shows that a June 2003 x-ray of the veteran's 
ankle showed traumatic degenerative arthritis.  However, such 
findings, combined with the limitation of motion elicited, 
would warrant no more than a 10 percent evaluation.  See 38 
C.F.R § 4.71a, Diagnostic Codes 5003, 5010; see also 38 
C.F.R. § 4.45.  Additionally, awarding separate evaluations 
under Diagnostic Codes 5003 or 5010 would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14 (2006); see also 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
Accordingly, an initial rating in excess of 20 percent is not 
warranted for the veteran's service-connected left ankle 
fracture.


As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned 20 percent evaluation 
reflects the degree of impairment shown since the date of the 
grant of service connection for a left ankle fracture with 
limitation of motion and residual scar, there is no basis for 
staged ratings with respect to this claim.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
rating in excess of 20 percent, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria).


ORDER

An initial disability evaluation of 20 percent, but no more, 
for a left ankle fracture is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


